     Case 3:21-cv-00602-DNH-ML Document 6 Filed 05/25/21 Page 1 of 3




MAURICE D. PESSAH (Pro Hac Vice Pending)
maurice@pessahgroup.com
JASON H. SUNSHINE (NY SBN: 3652474)
jsunshine@pessahgroup.com
PESSAH LAW GROUP, PC
661 N Harper Ave., Suite 208
Los Angeles, CA 90048
Tel. (310) 772-2261

Attorneys for Plaintiff
DREW AUSTIN SPECKMAN



                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK


DREW AUSTIN SPECKMAN, in both his                   Civil Action No. 3:21-CV-0602 (DNH/ML)
personal capacity and as sole incorporator of
RapStudy, Inc, a Delaware Corporation;

                   Plaintiff.                                      ORDER


                                                    [Filed concurrently with: (1) Ex Parte
-against-                                           Application for Temporary Restraining
                                                    Order; (2) An Order to Show Cause Re
                                                    Preliminary Injunction; (3) Memorandum of
                                                    Law in Support Thereof; (4) Declarations of
COSIMO FABRIZIO, an individual; REZA                Drew A. Speckman, Jason H. Sunshine and
MADHAVAN, an individual; ADRIAN LEE,                Maurice D. Pessah; Complaint]
an individual, and DOES 1-50, inclusive;

                   Defendants.




                                                1
        Case 3:21-cv-00602-DNH-ML Document 6 Filed 05/25/21 Page 2 of 3




                                             ORDER

               Plaintiff’s Order to Show Cause for a temporary restraining order and preliminary

injunction, having been filed with the Court by Pessah Law Group, P.C., attorneys for Plaintiff

Drew Speckman (“Plaintiff”), and the Court having considered Plaintiffs’ Memorandum of Law

dated May 24, 2021, the Court having found that:

               IT IS on this 25th day of May 2021,

               ORDERED, that the above-named Defendants show cause before a motion term

of this Court at Room 322, United States Courthouse, located at 10 Broad St. Utica, NY on

Thursday, June 17, 2021 at 1:00pm why an order should not be issued pursuant to Rule 65 of the

Federal Rules of Civil Procedure in favor of Plaintiff:



   1) Enjoining Defendants Cosimo Fabrizio, Reza Madhavan, and Adrian Lee

       (collectively, “Defendants”), and those acting in concert with them, from accessing,

       disrupting or otherwise interfering with Plaintiff’s Company email, files, bank account

       or GitHub account;

   2) Ordering Defendants to restore Plaintiff to his status quo access to all Company-related

       files as of May 9, 2021,

   3) Restoring Plaintiff’s access to the Company’s Google drive, email accounts, GitHub

       repository and bank account;

   4) Obtaining, using, retaining, accessing, disclosing or disseminating Plaintiff’s

       confidential, proprietary and/or trade secret information stored on any movable memory

       device in Defendants’ possession, custody or control, including, but not limited to,

       external hard drives and flash drives;



                                                 2
        Case 3:21-cv-00602-DNH-ML Document 6 Filed 05/25/21 Page 3 of 3




   5) Granting such other and further relief as the Court may deem proper.

        IT IS FURTHER ORDERED that, sufficient reason having been shown therefore,

pending the hearing of Plaintiff’s application for a preliminary injunction, pursuant to Federal

Rule of Civil Procedure 65, the Defendants be temporarily restrained and enjoined in accordance

with paragraphs (1) through (3) above.

       IT IS FURTHER ORDERED that this temporary restraining order is binding upon the

parties to the action, their officers, agents, servants, employees, and attorneys, and uponall other

persons acting in concert or participation with them who receive actual notice of the order by

personal service or otherwise.

       IT IS FURTHER ORDERED that Plaintiff is not required to post a bond to secure the

Order and temporary restraining order granted herein.

       IT IS FURTHER ORDERED that service of this Order be made by serving a copy of

this Order along with all other pleadings on the Defendants on or before Friday, May 28, 2021

at 5:00pm EDT.

       IT IS FURTHER ORDERED that answering papers, if any, shall be served to be

received by counsel to Plaintiff no later than Tuesday, June 8, 2021 at 5:00pm EDT.

       IT IS SO ORDERED.



DATED:         At Utica, New York

               May 25, 2021




                                                  3
